8 N.Y.3d 892 (2007)
ARTURO P. BATAC, Appellant,
v.
CAPITAL ONE BANK, Respondent. (And Five Other Actions.)
Court of Appeals of the State of New York.
Submitted January 8, 2007.
Decided March 22, 2007.
Motion for leave to appeal dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain this motion for leave to appeal from the order of the Appellate Division entered in these actions commenced in the Civil Court of the City of New York (see NY Const, art VI, § 3 [b] [7]; CPLR 5602 [a]).